EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
Claims 18-20 are cancelled for being directed to a non-elected invention and ineligible for rejoinder. 


ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Response to Rejoinder Request
	The process claims vary in scope from the allowed product claims and are therefore ineligible for rejoinder. Specifically, the method claim includes any first and second circuit components arranged on the header while the product claims describe a first and second electrode on opposing surfaces specifically. As such, the product and process are still restrictable and cannot be rejoined. 
Also, the process claims would introduce new issues under 35 USC § 112(b) as the claims recite “configuring the integrated circuitry to: drive a signal to the first electrode and a signal to the second electrode.” “The first electrode” and “second electrode” lack antecedent basis in the claims. 

Status of the Claims
Applicant’s arguments, filed 07/22/2022, have been fully considered.  
Claims 1-5, 7-14, and 16-17 as filed 07/22/2022, and in view of the examiner’s amendment above, are the current claims hereby under examination. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/22/2022 was filed after the mailing date of the final Office action on 07/21/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103 – Withdrawn
Response to Arguments
Applicant’s arguments, see pages 7-8, filed 07/22/2022, with respect to the claim rejections under 35 USC § 103 have been fully considered and are persuasive. The claims have been amended to include limitations not taught or suggested by the prior art previously relied upon. The claim rejections under 35 USC § 103 have been withdrawn. 

Allowable Subject Matter
Claims 1-5, 7-14, and 16-17 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 1 and 12, the prior art relied upon in previous rejections, and those discovered during search and consideration of the claims, fails to teach or reasonably suggest an integrated circuitry configured to drive one of the first electrode and the second electrode in a loop and sense another of the first electrode and the second electrode. 
The closest prior art of record includes Lim (US 20190232066 A1) who discloses an implantable medical device with electrodes provided on opposing surfaces of a header. However, Lim does not teach or suggest an integrated circuitry configured to drive one of the first electrode and the second electrode in a loop and sense another of the first electrode and the second electrode. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER HENRY CONNOR whose telephone number is (571)272-2053. The examiner can normally be reached Monday - Friday (7:30am - 5:00pm est).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER H CONNOR/Examiner, Art Unit 3791    

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791